Citation Nr: 1721707	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  12-18 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to increased ratings for degenerative disc disease of the lumbar spine, currently assigned 'staged' ratings of 10 percent prior to March 13, 2013, and 40 percent from that date.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 1970 to January 1972, and from January 1975 to August 1993.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) for Huntington, West Virginia.  The claims-file is currently in the jurisdiction of the RO in Roanoke, Virginia.

During the pendency of this appeal, a June 2016 rating decision awarded an increased rating (from 10 percent to 40 percent) for degenerative disc disease of the lumbar spine, effective from March 13, 2013.  The claim for further increased ratings for this disability, prior to and following March 13, 2013, remains on appeal.

The Board notes that documentation of record indicates that the Veteran expressed an intention to withdraw this appeal from consideration, but did not follow through to formally withdraw the appeal.  In July 2016, VA sent a letter to the Veteran "to confirm our telephone conversation on July 22, 2016," noting that "[y]ou wish to withdraw your pending appeal for hypertension, back condition."  This letter informed the Veteran that "to make this withdrawal offic[ial] we need a signed request."  No signed request has been submitted.  In April 2017, the Veteran's representative submitted correspondence that included the statement: "to date, the Veteran has not formally withdrawn his appeal."  The Board shall proceed with consideration of the issues in appellate status.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Lumbar Spine Disability Rating

As regards the Veteran's lumbar spine disability, the Board must consider this case in light of the recent Court of Appeals for Veterans Claims (Court) decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include certain range of motion testing whenever possible in cases of joint disabilities.  The last sentence of 38 C.F.R. § 4.59 provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  The Court further indicated that whether a joint is weight-bearing is a medical question that has to be answered by the examiner, not the adjudicator.

In the present case, the staged rating for the most recent period on appeal provides the Veteran the highest rating assignment available under the rating criteria based upon limitation of motion of the thoracolumbar spine.  However, the staged rating on appeal for the earlier period under consideration is not the highest rating assignment available under the rating criteria based upon limitation of motion of the thoracolumbar spine.  The Board must consider whether the evidentiary record is adequately developed to inform a rating assignment for the earlier period on appeal with attention to the holding in Correia.

The Board has reviewed the record, including the pertinent VA examination findings from September 2009 and March 2013 VA examination reports, and concludes that these findings do not meet the specifications of Correia.  The examinations contain range of motion testing results for active motion, but not for passive motion.  They also do not provide range of motion testing results for weight-bearing and nonweight-bearing (and they do not indicate whether such testing is possible).  The Board is not satisfied that the examination findings of record are adequate to evaluate the Veteran's service-connected lumbar spine disability based upon limitation of motion.  A further medical opinion is thus necessary under 38 C.F.R. § 3.159 (c)(4).  As the period on appeal dates back nearly 8 years and involves staged ratings, the Board finds that it is necessary to ask for a retrospective medical opinion as to what the Veteran's range of motion in passive, weight-bearing, and nonweight-bearing may have been at the time of the prior September 2009 VA examination (if it is possible to provide such an opinion without resorting to speculation).

Service Connection for Hypertension

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish service connection for the claimed disorder, there must be evidence of (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection is also warranted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To establish 'secondary' service connection for a disability there must be evidence of: (1) a current disability (for which secondary service connection is sought); (2) an already service-connected disability; and (3) that the current disability was either (a) caused or (b) aggravated by the service-connected disability; compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

An April 2012 VA examination report presented a medical opinion that the Veteran's hypertension is less likely than not to have been incurred in or caused by an in-service injury, event, or illness.  The April 2012 VA medical opinion found that "[i]t is more likely that his hypertension ... started after his discharge from active duty."

A May 2016 VA medical opinion addresses the contentions associated with establishing entitlement to service connection for hypertension as secondary to a service-connected disability.  However, this medical opinion addresses whether the hypertension has been caused by service-connected disability, but does not adequately address whether the hypertension may have been aggravated by service-connected disability.  Specifically, the May 2016 VA medical opinion addresses the question of whether "the Veteran's hypertension [is] at least as likely as not (50 percent or greater probability) proximately due to or the result of service connected post-traumatic stress disorder, degenerative joint disease right ankle, degenerative disc disease lumbar spine, left knee strain and medial meniscus tear, or any combination thereof."  The May 2016 VA medical opinion concludes that "[t]he condition claimed is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service connected condition."  In explaining the rationale for this opinion, the VA provider again explained the determination in terms of finding that the hypertension is unlikely "proximately due to or the result of service connected" disabilities.  The rationale noted that "[a]nxiety and episodes of acute pain can transiently elevate blood pressure; however, this is a normal physiologic reaction that does not lead to diagnosis of essential hypertension."  The rationale also states: "The veteran has been diagnosed with primary hypertension[;] evidence does not support a secondary cause for hypertension," and "There are no known pathophysiologic processes that show causation of essential hypertension due to degenerative conditions of joint, strain injuries, or mental health conditions such as post-traumatic stress disorder."

The VA medical opinion evidence of record does not appear to be adequate with regard to addressing whether the hypertension may have been aggravated by the service-connected disabilities.  The United States Court of Appeals for Veterans Claims (Court) has held that "it is a big stretch of the English language to construe the phrase "'no etiological relationship ...' as encompassing aggravation."  Allen v. Brown, 7 Vet. App. 439, 449 (1995).  It does not appear that the May 2016 VA examiner's discussion finding that the Veteran's hypertension is not "proximately due to or the result of" service-connected disabilities encompasses consideration of aggravation.  The VA medical opinion's conclusions do not contemplate aggravation any more clearly than does the Court's disapproved example.  Notably, the May 2016 VA medical opinion discusses some information that may suggest a manner of aggravation of hypertension by service-connected disabilities ("[a]nxiety and episodes of acute pain can transiently elevate blood pressure") and warrants a clear discussion of whether service-connected disabilities have aggravated hypertension in this case.  Under the circumstances, the Board finds that a remand for a new VA examination is warranted to obtain an adequate report of medical findings and opinions addressing the medical questions raised in connection with this issue.

Also, a medical opinion is necessary which addresses whether the Veteran's hypertension is due to his exposure to herbicides in service.  In the present case, the Veteran has a diagnosis of hypertension, and the Veteran served in Vietnam from September 1970 to January 1972.  Thus, he is presumed to have been exposed to herbicides during this time.  See 38 C.F.R. § 3.307(a)(6)(iii).  Further, the Board notes that the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2006 (2006 Update) concluded that there is "limited or suggestive" evidence of an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence.  Given the 2006 (and subsequent) Update, the Board finds that there is an "indication" that hypertension may be associated with herbicide exposure so as to require a VA medical opinion as to whether the Veteran's hypertension is as likely as not related to herbicide exposure during service has been met.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Absent a medical opinion on this issue, the record is insufficient for the Board to render a decision on the Veteran's claim and a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record copies of complete updated clinical records (any not already of record) of all VA and/or private treatment the Veteran has received for his disabilities on appeal.  If the Veteran has received private treatment, the AOJ should ask the Veteran to provide the releases necessary for VA to secure the records of such treatment.

2.  After the record is determined to be complete, the AOJ should forward the Veteran's claims-file to an appropriate VA clinician to provide a retrospective opinion regarding the extent of the Veteran's lumbar spine disability in the past (to comply with the Court's holding in Correia v. McDonald, 28 Vet. App. 158 (2016)).  The claims file, including a complete copy of this remand, must be made available to the clinician for review of the pertinent medical and other history.  Specifically, the VA clinician should attempt to provide an opinion as to whether passive motion and/or motion in weight-bearing and nonweight-bearing would have been different from the active range of motion findings shown on the prior September 2009 VA examination report and, if so, the extent to which such would have been different.  If any opinion cannot be rendered without resorting to speculation, the clinician should so state and explain the reasons why the opinion cannot be given.  

The clinician should provide a complete explanation for all opinions given.  If the clinician cannot provide an opinion without resorting to speculation, the clinician should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After the record is determined to be complete, the AOJ should schedule the Veteran for an examination to determine the nature and etiology of his hypertension.  The Veteran's claims-file must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be conducted.  Based on review of the record, the examiner should provide an opinion that responds to the following:

 (a) Please identify the most likely etiology of the Veteran's hypertension; specifically, is it at least as likely as not (a 50% or greater probability) that such disability was due to exposure to herbicides in service?  The examiner is advised that the Veteran is presumed to have been exposed to herbicides/Agent Orange during his service in Vietnam.  The examiner should consider and discuss as necessary the 2006 Update and its findings related to hypertension, i.e., that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.

(b) Please offer an opinion as to whether it is at least as likely as not (a 50% or greater probability) that the Veteran's hypertension has been caused by any of the Veteran's service-connected disabilities (posttraumatic stress disorder (PTSD), degenerative disc disease of the lumbar spine, bilateral lower extremity radiculopathy, degenerative joint disease of the right ankle, bilateral hearing loss, tinnitus, and left knee strain with meniscus tear) or by medical treatment of a service-connected disability.

(c) Please offer an opinion as to whether it is at least as likely as not (a 50% or greater probability) that the Veteran's hypertension has been aggravated by (any increase in severity due to) any of the Veteran's service-connected disabilities (listed above) or by medical treatment of a service-connected disability.  In other words: Is it at least as likely as not that there has been any increase in the Veteran's hypertension due to the Veteran's service-connected disabilities?  In answering this question, please specifically discuss the May 2016 VA medical opinion's description that "[a]nxiety and episodes of acute pain can transiently elevate blood pressure."

(d) If the opinion is to the effect that a service-connected disability (or medical treatment of such disability) did not cause, but aggravated, hypertension, please identify, to the extent possible, the degree of additional disability (pathology/impairment) resulting from such aggravation, indicating the "baseline" severity of such disability prior to any aggravation by a service-connected disability and the level of severity existing after the aggravation occurred.

The examiner must explain the rationale for all opinions in detail (regarding causation and regarding aggravation), citing to supporting clinical data and/or medical literature, as appropriate.  The examiner should take into consideration that the Veteran is competent to report in-service and post-service symptom experiences.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  The AOJ should then review the record and readjudicate the claims on appeal.  If any issue on appeal remains denied to any extent, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

